DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                  S.A., the mother and K.M., the father,
                                Appellant,

                                     v.

               DEPARTMENT OF CHILDREN AND FAMILIES,
                             Appellee.

                               Nos. 4D18-3253
                               and 4D18-3398

                           [February 18, 2019]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Carolyn Bell, Judge; L.T. Case No. 2017-DP-
000461-JK.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
Fourth District, West Palm Beach, for appellant, S.A., the mother.

   Gary L. Pickett, West Palm Beach, for appellant, K.M., the father.

  Andrew Feigenbaum, Appellate Counsel, Children’s Legal Services,
West Palm Beach, for appellee.

   Thomasina Moore, Statewide Director of Appeals, and Kelly A. Swartz,
Director of Legal Services, Florida Statewide Guardian Ad Litem Office,
Tallahassee, for Guardian Ad Litem Program.

PER CURIAM.

   Affirmed.

GROSS, CONNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.